Citation Nr: 1438461	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-29 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus with valgus deformity.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued the existing 10 percent evaluation for the Veteran's bilateral pes planus disability.  In September 2008, the RO issued a subsequent opinion considering evidence received within the appeal period, awarding a 30 percent evaluation, effective August 30, 2006.

In June 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

During the period on appeal, the Veteran's bilateral pes planus was characterized by callosities, subjective complaints of pain and numbness, tenderness on the plantar surface, and pain on manipulation, but without marked pronation or marked inward displacement and severe spasm of the tendo achillis on manipulation.
	

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the June 2010 Board hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

I.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  Letters dated in November 2006 and August 2007 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in October 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

A June 2008 letter provided notice on the VA determination of disability ratings.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in June 2008, he was provided 3 months to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran in September 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with appropriate VA examinations in January 2007, January 2009, September 2009, August 2010 and April 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The  VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Increased Rating

For historical purposes, in a March 1978 rating decision the RO granted service connection for bilateral pes planus and awarded a 10 percent rating, effective December 3, 1977.  In August 2006, the Veteran claimed for an increase in his evaluation, which was denied in an October 2007 rating decision.  The Veteran filed a notice of disagreement, and in September 2008, the RO issued a SOC awarding a 30 percent evaluation, effective August 30, 2006, the date of claim.  For the reasons that follow, the Board concludes that a rating in excess of 30 percent for bilateral pes planus is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

October 2006 VA treatment records reflect the Veteran underwent an arthroscopic plantar fasciectomy of the left foot.  Follow up treatment records show that the Veteran described his pain as a level 8 out of 10, and worse when standing for a long time.  He stated that he had been walking mostly on the ball of his foot to void pain.  The Veteran complained of some numbness along the lateral aspect of his foot and leg in line with the sural nerve, stating the numbness came and went, and lasted for about an hour at a time.  The Veteran noted, however, it had been getting better.

However, in November 2006 treatment records, the Veteran noted tremendous pain along the dorsal medial aspect of the left foot.  The Veteran described the pain as burning pain with tingling and numbness.  He reported the pain had been present for a couple of days and that he had been avoiding using shoes and limiting surgical shoe usage to when necessary to avoid putting pressure on the dorsal aspect of the foot, which aggravated the pain.  

In a December 2006 private treatment records, podiatrist Dr. G.P. treated the Veteran for complaints of bilateral foot pain.  The Veteran complained of numbness on the top of his left foot and continued pain in his left heel and arch area, as well as a burning sensation in the plantar arch.  The Veteran also complained of pain in the right foot in the arch and heel area.  On examination, there was no evidence of any type of tarsal tunnel pathology; however, there was decreased sensation on the dorsum of the left foot involving the hallux and second digit dorsally, as well as the dorsomedial arch area.  The monofilament skin test was done, confirming the decreased sensation.  There was also evidence of decreased sensation in the plantar arch area of the left foot.  The right foot was without evidence of any diminished sensation.  The dermatology examination was negative for any callus or wound, though there was a slight thickening of the medial incision of the heel.

In a January 2007 VA examination, the Veteran complained of bilateral pain in his feet with standing and walking on a constant basis.  He denied any weakness or fatigability.  The Veteran noted using corrective shoes and shoe arches bilaterally.  The examiner noted a mild antalgic gait, but the Veteran denied use of a cane, crutch, walker, braces or wheelchairs.  The Veteran noted that his corrective shoes and inserts had been helpful, but stated that he had called out of work 4 times in the past year due to bilateral foot pain.   He claimed difficulty in prolonged standing, walking for more than 2.5 hours, as well as walking up and down steps and climbing due to pain, which he stated affected his occupation and daily living activities.  The Veteran had full range of motion of all toes on active and passive motion, which was not limited with repetitive use.  There was no edema, weakness, or instability.  There was mild tenderness noted from the heels bilaterally to the proximal third of the plantar aspect, bilaterally.

The examiner noted there seemed to be clinical evidence of abnormal weight wearing, in that there was mild shoe pattern wear on the heels of both feet in the medial aspect of both heels as well as mild callus formation noted at the first metatarsal area, the plantar aspect of the metatarsal area bilaterally.  The Achilles tendon was midline.  There was no pain on manipulation.  The diagnosis was bilateral, mild pes planus.

In January 2009, the Veteran underwent another VA examination complaining of moderate to severe, constant pain of both feet which occurs with rest, standing and walking, bilaterally.  He also noted weakness and fatigability of both feet.  He denied any recent surgeries. 

On examination, the Veteran presented with moderately slow antalgic gait, utilizing orthotics for both shoes.  He stated that the orthotics have been helpful for his bilateral foot condition.  He denied the use of walkers, crutches or wheelchairs.  He claimed he used a cane, but did not present with a cane at the time of examination.  The Veteran noted difficulty in prolonged standing for more than 15 minutes and walking for more than 1 hour due to bilateral foot pain.  The Veteran had full range of motion in his toes, which was not reduced after repetitive testing.  There was no evidence of pain on motion.  There was no edema or instability, though there was mild to moderate weakness in both feet.  There was also moderate tenderness noted along the entire plantar aspect of both feet.  There was evidence of mild to moderate callus formation of both feet along both heels along the first metatarsal areas of the plantar aspect of both feet and the lateral aspect of both great toes.  The examiner noted unusual shoe pattern wear to suggest abnormal weigh bearing.  The Achilles tendon for both feet was midline, and there was mild to moderate pain of both feet on manipulation.  The diagnosis was bilateral pes planus, bilateral flat feet, and bilateral foot strain with bilateral plantar fasciitis with valgus deformity.

In a September 2009 VA examination, the Veteran complained of moderate to severe bilateral foot pain, which was described as constant in nature.  The Veteran stated that he had surgery on his left foot, but that it did not provide any relief.  The Veteran noted that he currently was on medication for this bilateral foot pain, which was effective. 

The Veteran presented with a mild to moderate antalgic gait, utilizing bilateral orthotics in both shoes.  The Veteran stated that the orthotics had been helpful for his bilateral foot condition, and that he utilized a cane for his condition, which had been helpful, though he did not present with a cane at examination.  The Veteran denied use of a walker, crutches, wheelchairs or braces.  The Veteran noted difficulty with prolonged standing and walking for more than a half hour due to his bilateral foot pain.  The Veteran had full range of motion in the toes, bilaterally, which was not limited on repetitive use.  The examiner noted a hallux valgus deformity of both great toes, which deviated 20 degrees from the midline, as well as hammertoes of the left foot along the second, third, fourth and fifth toes of the left foot.  There was no evidence of valgus pain of the feet bilaterally with range of motion.  There was no edema, no weakness, and no instability.  There was evidence of moderate tenderness noted along the proximal two-thirds plantar aspect of both feet.  There was also evidence of mild to moderate calcination of both heels, and usual shoe pattern wear of both shoes, suggesting abnormal weight bearing.  The Veteran's Achilles tendon was midline, for both feet.  There was evidence of milder to moderate pain on manipulation of flatfoot condition, bilaterally.  The diagnosis was bilateral pes planus, bilateral flat feet, bilateral plantar fasciitis, and bilateral foot strain, with status post residuals of left foot surgery, moderately active at the time of examination.  

In December 2009, the Veteran submitted a statement asserting that his condition was worsening with time.  He stated that when he came home from work, he had to go to bed to rest, and that he could barely move after work because of this condition.  Further, he asserted that his hours at work had been cut due to his condition, which resulted in decreased income.  

In June 2010, the Veteran testified at a Board hearing.  In addition to the medical findings described in VA examinations, the Veteran's representative added that the Veteran now had loss of balance and was very unstable on his feet and in his orthotic shoes.  The representative asserted that the Veteran said that at the end of the day, his feet hurt so badly that he could not work anymore, and that after dinner he went to sleep due to exhaustion from being on his feet all day.  

In relation to the pain experienced in his feet, the Veteran testified that "by about an hour", his feet were extremely painful, which caused him to walk on the balls of his feet to alleviate the pain.  He noted that this, in turn, caused his arches to hurt, and eventually the front part of his foot, as well.  He noted that there was no position that he could get into that alleviated the pain, and that attempting to shift weight from one foot to the other was also unsuccessful.  The Veteran testified that after his surgery on his left foot, he experienced continuing pain and tingling.  He also noted that he wore orthotics, but that he would "burn" down the soles in a month's time.

The Veteran also stated that his big toes on both feet went "outward", which hurt when they rubbed against the shoe.  The Veteran reported that recently, he began losing his balance.  The Veteran endorsed pain in his heels, which caused him to shift his weight to other parts of his foot, and that this caused pain in the entire foot.  He stated that during the last year, his foot condition had worsened considerably.

On VA examination in August 2010, the Veteran reported pain when he arose in the morning in his instep and also in his feet bilaterally.  He endorsed immediate discomfort upon placing his feet on the floor in the morning, with pain worse in the right foot than the left foot.  He noted that recently, after approximately one hour of activity, he experienced a burning pain involving the entire plantar surface of both feet.  He stated the pain worsened throughout the day.  He noted he was ambulating with a cane and used orthopedic shoes, but that he was not happy with the shoes because they wore out within the month.  The Veteran denied swelling, but stated that the bottom of his feet were unusually red at the end of the day.  He denied relief from sitting or elevating his feet, and did not use physical therapy or crutches in the past, nor was he ever prescribed a brace.  He used shoe arches in his orthopedic shoes, which he stated were of no benefit.  He reported some instability on rising, but related this to problems in his knees and hips.  

On examination, the Veteran's toes of both feet at resting position were carried with a 23 flexion relative to the metatarsals.  The Veteran has some restriction of motion of the toes.  The examiner noted that during examination, there was no evidence of instability, weakness, or spasm.  The Veteran was unable to extend his toes beyond their current carrying angle.  There was a prominent callus noted over the medial surface of the first toe on both the right and left interphalangeal joint.  There was also a prominent callus noted over the head of the first metatarsal, bilaterally.  There was no medial or lateral deviation of the toe joints.  On manipulation, the Veteran had no pain in the left foot on inversion or eversion; however, the Veteran developed pain in the heel when there is an attempt to flex the heel to 0 degrees.  On the right foot, there was pain in the arch on attempts to invert the foot beyond 30 degrees and also the identical pain on attempts to evert the foot more than 10 degrees.  It was noted that the Veteran, at rest, carried the foot with 10 degrees of inversion.

The examiner noted the Veteran's shoes had minimal wear on the posterior and lateral surfaces of both heels, but was otherwise without abnormality.  On reviewing the Veteran's gait, the examiner noted that in a weight bearing and non-weight bearing state, there was no malalignment of the Achilles tendon, or evidence of a valgus deformity in the knee or ankle.  The arches appeared preserved when the Veteran walked.  The diagnosis was plantar fasciitis and mild pes planus.

An April 2012, the Veteran underwent a final VA examination.  The examiner noted that with the Veteran standing without his shoes or socks, there was no evidence of pes planus in the right foot, as the examiner was able to insert his fingertips between the floor and the Veteran's medial arch.  However, the examiner noted mild pes planus in the left foot.  There was no marked pronation in either the right or left foot.  There was extreme tenderness of the plantar surface, but there was no instability, weakness, or spasm of the Achilles tendon, or malalignment of the Achilles tendon, bilaterally.  

In looking at x-rays from February 2012, the examiner noted the radiology report identified mild hallux valgus with mild soft tissue swelling medial to the first MTP joint, and there was a small/moderate spur involving the calcaneus at the attachment of the plantar fascia.  There was also what appeared to be a bipartite medial sesamoid bone, which was less likely than not to represent the prior fractured sesamoid bone.

On examination, the Veteran had a very mild callus formation over the plantar surface of the right first MTP point, and no other calluses on the right foot.  On the left foot, there was a trimmed minimal callus on the lateral aspect of the left fifth toe, and no other calluses.  The examiner noted abnormal wear of both shoes, with greater than usual amount of lateral wear on the heel of both shoes.  The Veteran stated he worked a full time job, though he stated he was on his feet most of the day, which caused him pain.  The diagnosis was minimal pes planus deformity of the left foot, but no pes planus of the right foot found on either examination or x-ray.  The examiner also diagnosed mild hallux valgus deformity right first metatarsophalangeal joint, right foot.

The Veteran is currently rated under the criteria of 38 C.F.R. § 4.71a, DC 5276, which provides a noncompensable rating for a mild disability, with symptoms relieved by built-up show arch support.  A 10 percent rating is assigned for a moderate disability; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The maximum 50 percent evaluation is warranted where a pronounced bilateral disability is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

The Board concludes that the severity of the Veteran's disability more closely approximates the 30 percent rating than a 50 percent rating.  The medical evidence indicates that the Veteran experienced severe pain in his feet, a tingling and burning sensation, numbness, abnormal weight bearing, callus formation, tenderness of the plantar surface, and pain on manipulation.  The Veteran denied relief from his orthotic shoes and inserts at his August 2010 VA examination, but stated in his January 2007 and January 2009 VA examinations that his corrective shoes and inserts were helpful.  Despite subjective complaints of instability, the January and September 2009, August 2010 and April 2012 VA examinations found no objective evidence of instability.  Moreover, at his August 2010 VA examination the Veteran attributed his feelings of instability to problems in his knees and hips.  Though the January 2009 VA examination noted mild weakness, the September 2009 and August 2010 and April 2012 VA examinations found no evidence of weakness.  The medical evidence of record reveals no evidence of edema, and the Veteran's Achilles tendon was consistently midline, for both feet.  At his August 2010 VA examination, the Veteran denied swelling.  Further, the April 2012 VA examination found no marked pronation of either foot.  

This description does not indicate the marked pronation, marked inward displacement and severe spasm of the Achilles tendon contemplated by the 50 percent rating.  Though medical records did indicate extreme tenderness of plantar surface of the feet, the Veteran's other symptoms, including calluses and pain on manipulation are contemplated by the criteria for a 30 percent rating.  Likewise, symptoms of weakness are included in ratings as low as 10 percent.  As such, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 30 percent is not warranted.

The Board notes that as the Veteran's claim was received on August 30, 2006, the rating period on appeal is from August 30, 2005, one year prior to the date of receipt of the increased rating claim, provided the disability increased during that one year period.  38 C.F.R. § 3.400(o)(2).  As there is no evidence pertaining to the one year period prior to the Veteran's claim for increase, the Board finds the 
August 30, 2006 effective date for the assignment of the 30 percent evaluation for bilateral pes planus to be appropriate.

The medical evidence of record also shows that the Veteran has bilateral hallux valgus of the great toe.  DC 5280 provides a 10 percent rating for hallux valgus, operated with resection of metatarsal head, or for severe hallux valgus, if equivalent to amputation of the great toe.  There is no medical evidence of record that the Veteran's hallux valgus was operated on, with resection of the metatarsal head.  In addition, the medical evidence of record does not show severe hallux valgus, equivalent to amputation of the great toe; indeed, the April 2012 VA examiner described the Veteran's hallux valgus as mild.  Accordingly, the Board finds that a separate rating for hallux valgus is not warranted under DC 5280.  38 C.F.R. § 4.72, DC 5280 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 30 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's bilateral pes planus is not inadequate.  The Veteran's symptoms included abnormal weight bearing, callus formation, tenderness of the plantar surface, and pain on manipulation, all of which is contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus with valgus deformity.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


